DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/22/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 16 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US 2019/0036055 A1) as set forth in the Non-Final Rejection filed 04/26/22 is overcome by the cancellation of the claim.

4.	The rejection of Claims 1-10, 12-15, and 18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US 2019/0036055 A1) as set forth in the Non-Final Rejection filed 04/26/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0036055 A1) as set forth in the Non-Final Rejection filed 04/26/22 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
6.	In view of the Applicant’s amendments, Claims 19 and 20 are subject to rejoinder.

7.	Claims 1-15 and 18-20 are pending.  No claims have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “the electron transport moiety” which lacks antecedent basis.  The Office has interpreted that the electron transport host further comprises at least one electron transport moiety selected from the recited groups in the claim.
	Clarification is required.

Allowable Subject Matter
10.	Claims 1-13, 15, and 18-20 are allowed.
	The closest prior art is provided by Lin et al. (US 2019/0036055 A1), which discloses an organic electroluminescent (EL) device (organic light-emitting device) comprising the following layers:  substrate (110), anode (115), hole-injecting layer (120), hole-transporting layer (125), electron-blocking layer (130), light-emitting layer (135), hole-blocking layer (140), electron-transporting layer (145), electron-injecting layer (150), and cathode (160) (Fig. 1; [0041]); the hole-injecting and/or transporting layer comprises amines ([0139]).  Lin et al. discloses that the light-emitting layer comprises electron-transporting and hole-transporting host materials ([0002], [0083], [0087]).  An embodiment is disclosed wherein the host material comprises Compounds 2 and 3 (and Compound 4 which is doped with Emitter 2, the structures of which are shown below (Device 2c or 2d, page 31):

    PNG
    media_image1.png
    499
    385
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    257
    395
    media_image3.png
    Greyscale

(pages 26-27).  However, it is the position of the Office that neither Lin et al. singly nor in combination with any other prior art provides sufficient motivation to produce the device as recited by the Applicant, particularly in regards to the specific nature of the host materials that must be present.

Response to Arguments
11.	Applicant’s arguments on pages 8-9 with respect to deficiencies in the previous cited rejections have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786